DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Interpreting the claim in light of the specification, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior arts does not expressly teach or render obvious the invention as recited in independent claims 1, 8 and 15. 

Takahiro, Kamata (English Translation of Publication No. JP2018018424A) teaches to provide an information processing device capable of suitably grasping the degree of submergence or the like in the case that the submergence or the like occurs in a road. A system controller of a navigation device detects a representative boundary position Pr between a water surface area Aw submerged on a road and a road area Ar on the road other than the water surface area Aw on the basis of a camera image Ic outputted by a camera. Then, the system controller calculates water depth Dwc by referring to altitude information included in road shape data of map data 32 on the basis of a latitude and a longitude of the representative boundary position Pr.

Hoare et al. (Publication No. US 20150066339 A1) teaches a method of controlling an HMI-apparatus for providing information comprising comparing data from two or more remote-ranging sensors disposed at an elevation greater than the threshold wading depth of the vehicle. 


	

	The features “estimating, by the one or more processors, a fording depth of the road based on the first image and the second image, comprising: scaling at least one of the first image or the second image, based on identifying a same object in the first image and the second image using image recognition and matching size of the object in the first image and the second image;”, “estimating the fording depth based on determining a clearance height of the bridge based on using image recognition to identify the clearance height on a road sign captured in at least one of the first image or the second image;” and “ determining, by the one or more processors, at least one submerged area of the road .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668